
	
		II
		111th CONGRESS
		2d Session
		S. 3083
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 5, 2010
			Mr. Bennett introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to allow the expensing of certain real property.
	
	
		1.Short titleThis Act may be cited as the
			 Main Street Revitalization Act of
			 2010.
		2.10-year carryback of operating losses of
			 small businesses
			(a)In generalSection 172(b)(1) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(I)Carryback for 2010 and 2011 net operating
				losses of small businesses
						(i)In generalIf a small business (as defined in
				subparagraph (F)(iii) determined by applying such subparagraph for a 10-taxable
				year period) elects the application of this subparagraph with respect to an
				applicable 2010 or 2011 net operating loss—
							(I)subparagraph (A)(i) shall be applied by
				substituting any whole number elected by the taxpayer which is more than 2 and
				less than 11 for 2,
							(II)subparagraph (E)(ii) shall be applied by
				substituting the whole number which is one less than the whole number
				substituted under subclause (I) for 2, and
							(III)subparagraph (F) shall not apply.
							(ii)Applicable 2010 or 2011 net operating
				lossFor purposes of this
				subparagraph, the term applicable 2010 or 2011 net operating
				loss means—
							(I)the taxpayer’s net operating loss for any
				taxable year ending in 2010 or 2011, or
							(II)if the taxpayer elects to have this
				subclause apply in lieu of subclause (I), the taxpayer’s net operating loss for
				any taxable year beginning in 2010 or 2011.
							(iii)ElectionAny election under this subparagraph shall
				be made in such manner as may be prescribed by the Secretary, and shall be made
				by the due date (including extension of time) for filing the taxpayer’s return
				for the taxable year of the net operating loss. Any such election, once made,
				shall be irrevocable. Any election under this subparagraph may be made only
				with respect to 2 taxable
				years.
						.
			(b)Anti-Abuse rulesThe Secretary of Treasury or the
			 Secretary's designee shall prescribe such rules as are necessary to prevent the
			 abuse of the purposes of the amendments made by this section, including
			 anti-stuffing rules, anti-churning rules (including rules relating to
			 sale-leasebacks), and rules similar to the rules under section 1091 of the
			 Internal Revenue Code of 1986 relating to losses from wash sales.
			(c)Effective date
				(1)In generalExcept as otherwise provided in this
			 subsection, the amendments made by this section shall apply to net operating
			 losses arising in taxable years ending after December 31, 2009.
				(2)Transitional ruleIn the case of a net operating loss for a
			 taxable year ending before the date of the enactment of this Act—
					(A)any election made under section 172(b)(3)
			 of the Internal Revenue Code of 1986 with respect to such loss may
			 (notwithstanding such section) be revoked before the applicable date,
			 and
					(B)any application under section 6411(a) of
			 such Code with respect to such loss shall be treated as timely filed if filed
			 before the applicable date.
					For purposes of this paragraph, the
			 term applicable date means the date which is 60 days after the
			 date of the enactment of this Act.3.Permanent increase in limitations on
			 expensing of certain depreciable business assets; expensing of certain real
			 property
			(a)In generalSubsection (b) of section 179 of the
			 Internal Revenue Code of 1986 (relating to limitations) is amended—
				(1)by striking $25,000 and all
			 that follows in paragraph (1) and inserting $250,000.,
				(2)by striking $200,000 and all
			 that follows in paragraph (2) and inserting $800,000,
				(3)by striking after 2007 and before
			 2011, the $120,000 and $500,000 in paragraph (5)(A) and inserting
			 after 2010, the $250,000 and the $800,000,
				(4)by striking 2006 in
			 paragraph (5)(A)(ii) and inserting 2009, and
				(5)by striking paragraph (7).
				(b)Permanent expensing of computer software;
			 expensing for certain real propertyParagraph (1) of section 179(d) of the
			 Internal Revenue Code of 1986 (defining section 179 property) is amended to
			 read as follows:
				
					(1)Section 179 propertyFor purposes of this section, the term
				section 179 property means property acquired by purchase for use
				in the active conduct of a trade or business—
						(A)which—
							(i)is—
								(I)tangible property (to which section 168
				applies), or
								(II)computer software (as defined in section
				197(e)(3)(B)) which is described in section 197(e)(3)(A)(i), to which section
				167 applies, and which is placed in service in a taxable year beginning after
				2002, and
								(ii)is section 1245 property (as defined in
				section 1245(a)(3)), or
							(B)which is section 1250 property (as defined
				by section 1250(c)).
						Such term shall not include any
				property described in section 50(b) and shall not include air conditioning or
				heating
				units..
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			4.Increase in amount allowed as deduction for
			 start-up expenditures
			(a)In generalSubsection (b) of section 195 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 paragraph:
				
					(3)Special rule for taxable years beginning in
				2010, 2011, or 2012In the
				case of a taxable year beginning in 2010, 2011, or 2012, paragraph (1)(A)(ii)
				shall be applied by substituting $20,000 for
				$5,000.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2009.
			
